In Action No. 1 for a judgment declaring that the plaintiff is the lawful wife of the defendant, and that a Mexican divorce decree, obtained by defendant against plaintiff, is invalid, the defendant appeals from an order of the Supreme Court, Nassau County, dated September 27, 1960, granting plaintiff’s motion for counsel fees. In Action No. 2 by the wife for a judicial separation, the defendant appeals from an order of the Supreme Court, Nassau County, dated January 4, 1961, granting plaintiff’s motion for temporary alimony and counsel fees. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.